DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-3, 6, 9, 11, 16, 18-20, 23, 29-30, 33-35, 40-41, and 43-44 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 33-35, 40-41, and 43-44 are withdrawn from consideration because they do not encompass the elected subject matter, being drawn to non-elected Groups II and III. Claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29 are currently under consideration.

Election/Restrictions
Applicant’s election, without traverse, of Group I in the reply filed on December 21, 2021 is acknowledged. 
Applicant’s election, without traverse, of species in the reply filed on December 21, 2021 is acknowledged. Applicants elected the following species:
Glycan: polysaccharide units;
degree of sulfation: degree of glycan sulfation of about 2.3 to about 2.4; 
molecular weight of the glycan: molecular weight of sulfated glycan from about 150 to about 750 kDa;
% functionalization: about 15 to 30% peptide functionalization per chemically sulfated glycan,
amino acids per peptide: up to about 40 amino acids
average number of peptides per glycan: about 70 to about 80 peptides per glycan.
Claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29 encompass the elected species.
Claim 30 is withdrawn from further consideration as being drawn to nonelected species (see applicant’s response dated 12/21/21).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 7, 2020, May 14, 2021, and December 21, 2021 are being considered by the examiner.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
	For example: pars. [0058]-[0069], [0081]-[0083], [0089]-[0091], [0093]-[0094], [0115]-[0116], [0133], [0151], [0159], [0179], [0197], [0207], [0216], [0221], [0266], and p. 27,Table 2 contain sequences without enumerated SEQ ID NOs: (reference document US 2021/0290726 A1, Pub:23SEP2021). Applicant is reminded to ensure that the SEQ ID NOs: accurately reflect those identified in the sequence listing received January 7, 2020.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 16, 18-20, 23, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PRESTWICH, US 2016/0331841 A1, Pub: Nov. 17, 2016, on IDS, and filed Apr. 15, 2016.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 6, 16, 18-20, 23, and 29, Prestwich discloses bioconjugates comprising glycans [(dermatan sulfate (DS) (not containing oxidatively cleaved saccharide rings) [0162] and hyaluronic acid (HA) among others [0030], [0081], [0137], including polysaccharides [0256]) ranging in size between 25 kDa – 100 kDa covalently linked ([0032]) to one or more collagen binding peptides ([0050]-[0052]; [0231]); specifically, up to 80 collagen binding peptides (par. [0234]), wherein said collagen binding peptides demonstrate a dissociation constant (Kd) of about 1mM or less ([0051], [0058], [0082]). Prestwich teaches optimization of molecular design parameters ([0229]), and discloses a range of glycan functionalization by peptides from 1 to 100 % ([0135]); wherein, the degree of functionalization is related to the concentration of periodate solution (Example 11, Par. [0417]). In addition, Prestwich discloses a variety of collagen binding peptide species having less than 40 amino acids per peptide (See pars. [0051], [0052], and [0056]; claims 1-4 and 9-16). Finally, Prestwich discloses the use of said bioconjugates in a patient in need of a treatment to inhibit thrombosis, mitigate damage to the endothelium and promote endothelial cell proliferation, and negate intimal hyperplasia (pars. [0181]- [0183]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over PRESTWICH, US 2016/0331841 A1, Pub: Nov. 17, 2016, on IDS, and filed Apr. 15, 2016, CIALDI, US 6,051,701, Published Apr. 18, 2000, on IDS.
Regarding claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29, Prestwich discloses bioconjugates comprising glycans [(dermatan sulfate (DS) (not containing oxidatively cleaved saccharide rings) [0162] and hyaluronic acid (HA) among others [0030], [0081], [0137], including polysaccharides [0256]) ranging in size between 25 kDa – 100 kDa covalently linked ([0032]) to one or more collagen binding peptides ([0050]-[0052]; [0231]); specifically, up to 80 collagen binding peptides (par. [0234]), wherein said collagen binding peptides demonstrate a dissociation constant (Kd) of about 1mM or less ([0051], [0058], [0082]). Prestwich teaches optimization of molecular design parameters ([0229]), and discloses a range of glycan functionalization by 
Prestwich does not teach the degree of sulfation or glycans having molecular weight greater than 100 kDa.
Cialdi discloses sulfation of polysaccharides (Col. 1, line 15); specifically, glycosaminoglycans (Col. 5, lines 45-50) to the range of 0.5 and 3.5 sulfate groups per monomeric unit (abstract) as “promising heparin-like compounds” (Col. 1, lines 25-26). Further, Cialdi discloses non-oxidatively cleaved hyaluronic acid (HA) esters sulfated at a rate of  2.5 sulfate groups per disaccharide unit (Col. 4, lines 16-40; claims 6, 7, and 9) which are encompassed by the instant specification definition of “about” (+/- 10%)(See spec. par. [0033]);as well as, molecular weights for the resultant chemically modified sulfated glycans between 10 and 1250 kDa, wherein the molecular weight may be modified by known techniques to meet size requirements for biopolymers (Col. 4, lines 18-40). Cialdi also provides a motivation to sulfate glycosaminoglycans (GAGs); specifically, that they exhibit anti-thrombotic (heparin-like) activity, negate hemolysis, and demonstrate particular properties of endothelial cell growth and proliferation (Col. 1, lines 20-26, Example 11, Figure 1). For instance, sulfated species achieve confluence in endothelial cell proliferation in 1 day as opposed to 3 for a non-sulfated species (Col. 13, Example 14, lines 14-26; Figure 2).
Therefore, it would have been obvious to one of ordinary skill to substitute one glycan (hyaluronic acid or heparan, as taught by Prestwich) with sulfated hyaluronic acid, as disclosed by Cialdi, with a reasonable expectation of successfully producing a bioconjugate having heparin-like effects on clotting and thrombosis, while increasing endothelial cell proliferation; and wherein both molecular weight (10-1250 kDa) and degree of sulfation (0.5-3.5) were customizable at the time of filing the instant application.
Claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over STAURT, WO 2016/065083, Pub: 28 April 2016, in view of CIALDI, US 6,051,701, Published Apr. 18, 2000, on IDS dated Jan. 7, 2020.
Regarding claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29, Staurt discloses a pharmaceutical composition (Abstract; claims), comprising glycans; including hyaluronic acid and heparan sulfate (claim 10) including polysaccharides (p. 23, lines 15-27), having molecular weights from 13 kDa – 1.2 MDa (p.5, lines 30-31; p. 23, lines 25-27) covalently bound, directly, via linker, (p. 5, lines 23-25) or branched constructs (p. 12, lines 5-17) with about 1 to about 80 collagen binding peptides (Abstract; claims 1-2, 10-11, 14, and 17-19), comprising from 1-120 amino acids each. Specifically, Staurt discloses variants SEQ ID NOs: 1-17 and 72 all having less than 40 amino acids each (claims 14 and 17-18). In addition, Staurt teaches functionalization of glycans with collagen binding units from 5-30% (p. 22). Staurt also teaches embodiments wherein the collagen binding peptide binds with a Kd of 1mM or less (p.7, line 29; p. 10, lines 11, 15, 19, and 23). Finally, Staurt teaches additional functions of the disclosed proteoglycans; e.g., promotion of endothelial cell proliferation and migration, and acting to prevent platelet aggregation (p. 16, lines 25-32).
Staurt does not teach the degree of sulfation.
Cialdi discloses sulfation of polysaccharides (Col. 1, line 15); specifically, glycosaminoglycans (Col. 5, lines 45-50) to the range of 0.5 and 3.5 sulfate groups per monomeric unit (abstract) as “promising heparin-like compounds” (Col. 1, lines 25-26). Further, Cialdi discloses non-oxidatively cleaved hyaluronic acid (HA) esters sulfated at a rate of 2.5 sulfate groups per disaccharide unit (Col. 4, lines 16-40; claims 6, 7, and 9) which are encompassed by the instant specification definition of “about” (+/- 10%)(See spec. par. [0033]);as well as, molecular weights for the resultant chemically modified sulfated glycans between 10 and 1250 kDa, wherein the molecular weight may be modified by known techniques to meet size requirements for biopolymers (Col. 4, lines 18-40) Cialdi also provides a motivation to sulfate glycosaminoglycans (GAGs); specifically, that they exhibit anti-thrombotic (heparin-like) activity, negate hemolysis, and demonstrate particular properties of endothelial cell growth and proliferation (Col. 1, lines 20-26, Example 11, Figure 1). For instance, sulfated species achieve confluence in endothelial cell proliferation in 1 day as opposed to 3 for a non-sulfated species (Col. 13, Example 14, lines 14-26; Figure 2).
Therefore, it would have been obvious to one of ordinary skill to substitute one glycan (hyaluronic acid or heparin sulfate, as taught by Staurt) with sulfated hyaluronic acid, as disclosed by Cialdi, with a reasonable expectation of successfully producing a bioconjugate having heparin-like effects on clotting, while increasing endothelial cell proliferation at the time of filing.

Claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over PANITCH, US 2015/0031619 A1, Pub: Jan. 29, 2015, on IDS dated Jan. 1, 2020 (reference Panitch ‘619), in view of CIALDI, US 6,051,701, Published Apr. 18, 2000, on IDS dated Jan. 7, 2020.
nGx, encompasses 80 collagen binding peptides (n=1-10) of up to 40 amino acids each peptides on 8-10 glycans (x=1-10) of unspecified molecular weight. The “collagen-binding synthetic peptidoglycan” is described as part of a “collagen-binding matrix” which may be altered based on desired mechanical characteristics; such as, fibril length, density, and diameter, or in vivo remodeling properties (pars. [0097]- [0098]). Panitch ‘619 does not explicitly teach % functionalization of glycans; however, one of skill can immediately envision a collagen-binding synthetic peptidoglycan of the above formula, wherein, n=3 collagen binding peptides and x= 10 arbitrary glycan units embodying 30% functionalization. Example 11 discloses a collagen binding peptide of less than 40 amino acids identified as “SILY” (RRANAALKAGELYKSILYGC)([0168]), having a Kd of 1.2μM; which is less than about 1mM, ([0185]). Panitch ‘619 teaches collagen binding peptides conjugated with hyaluronan ([0183]); as well as, heparin. For example, heparin-SILY affected platelet binding to collagen (par. 0214, Fig.33), and a naturally sulfated glycoprotein conjugate, dermatan sulfate-SILY, decreased the rate of fibrillogenisis (par. 0197]). In addition, Panitch ‘619 teaches embodiments, wherein 
Panitch ‘619 does not disclose chemically sulfated glycans to any degree of sulfation or glycans having molecular weight greater than 41 kDa.
Cialdi discloses sulfation of polysaccharides (Col. 1, line 15); specifically, glycosaminoglycans (Col. 5, lines 45-50) to the range of 0.5 and 3.5 sulfate groups per monomeric unit (abstract) as “promising heparin-like compounds” (Col. 1, lines 25-26). Further, Cialdi discloses non-oxidatively cleaved hyaluronic acid (HA) esters sulfated at a rate of 2.5 sulfate groups per disaccharide unit (Col. 4, lines 16-40; claims 6, 7, and 9) which are encompassed by the instant specification definition of “about” (+/- 10%)(See spec. par. [0033]);as well as, molecular weights for the resultant chemically sulfated glycans (i.e., 10 and 1250 kDa), wherein the molecular weight may be modified by known techniques to meet size requirements for biopolymers (Col. 4, lines 18-40) Cialdi also provides a motivation to sulfate glycosaminoglycans (GAGs); specifically, that they exhibit anti-thrombotic (heparin-like) activity, negate hemolysis, and demonstrate particular properties of endothelial cell growth and proliferation (Col. 1, lines 20-26, Example 11, Figure 1). For instance, sulfated species achieve confluence in endothelial cell proliferation in 1 day as opposed to 3 for a non-sulfated species (Col. 13, Example 14, lines 14-26; Figure 2).
Therefore, it would have been obvious to one of ordinary skill to substitute one glycan (hyaluronan, dermatan sulfate or heparan, as taught by Panitch ‘619) with sulfated hyaluronic acid, as disclosed by Cialdi, with a reasonable expectation of successfully producing more dense, high molecular weight engineered collagen matrices comprising peptidoglycan starting materials having heparin-like effects on platelet activity, while increasing endothelial cell proliferation at the time of filing. 
Claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over PANITCH, US 2014/0288002 A1, Pub: Sep. 25, 2014 (reference Panitch ‘002), in view of STAURT, WO 2016/065083, Pub: 28 April 2016, PANITCH, US 2015/0031619 A1, Pub: Jan. 29, 2015, on IDS dated Jan. 1, 2020 (reference Panitch ‘619), PRESTWICH, US 2016/0331841 A1, Pub: Nov. 17, 2016,on IDS dated Jan. 7, 2020, and filed Apr. 15, 2016, and CIALDI, US 6,051,701, Published Apr. 18, 2000, on IDS dated Jan. 7, 2020.
Regarding claims 1-3, 6, 9, 11, 16, 18-20, 23, and 29, Panitch ‘002 discloses synthetic peptidoglycans comprised of one or more synthetic peptides conjugated to a glycan (Abstract, Claims). Specifically, from about 1 to 80 collagen binding peptides ([0010]; claim 1), comprising less than 40 amino acids per ([0030]) having binding affinity to one or more collagen types ([0041]; claim 11), and variable functionalization ([0040]) covalently bonded to a glycan ([0026]). Panitch ‘002 teaches any glycan, including hyaluronic acid, heparin, and polysaccharides among others ([0028] [0038]). Finally, Panitch’002 teaches the use of the disclosed synthetic peptidoglycans to mitigate platelet binding to exposed collagen and intimal hyperplasia; as well as, stimulation of endothelial cell proliferation ([0012]).
Panitch ‘002 does not disclose chemically sulfated glycans to any specific degree of sulfation, specific peptide functionalization, or specific dissociation constant (Kd) for collagen binding peptides.
Cialdi discloses sulfation of polysaccharides; specifically, glyocsaminoglycans (Col. 5, lines 45-50) to the range of 0.5 and 3.5 sulfate groups per monomeric unit (abstract). Further, Cialdi discloses non-oxidatively cleaved hyaluronic acid (HA) esters sulfated at a rate of  2.5 sulfate groups per disaccharide unit (Col. 4, lines 16-40; claims 6, 7, and 9) which are encompassed by the instant specification definition of “about” (+/- 10%)(See spec. par. [0033]); and molecular weights for the resultant chemically modified sulfated glycans between 10 and 1250 kDa, wherein the molecular weight may be modified by known techniques to meet size requirements for biopolymers (Col. 4, lines 18-40) Finally, Cialdi provides a motivation to sulfate glycosaminoglycans (GAGs); specifically, that they exhibit anti-thrombotic (heparin-like) activity, negate hemolysis, and demonstrate particular properties of endothelial cell growth and proliferation (Col. 1, lines 20-26, Example 11, Figure 1). For instance, sulfated species achieve confluence in endothelial cell proliferation in 1 day as opposed to 3 for a non-sulfated species (Col. 13, Example 14, lines 14-26; Figure 2); and an assay for various 200 kDa HA species, having degrees of sulfation from 2.0 – 3.5 (Col. 10, lines 40-45), demonstrating the best dosage to outcome result, as measured by thrombin time, between 2.0 and 3.0 degrees of sulfation (results spanning Col. 10, line 49-Col. 11, line 25, TABLES 1 and 2).
Regarding claims 17 and 18, the art recognizes functionalization of glycans with collagen binding peptides between 15 and 30 %, as evidenced by Staurt (p.5, lines 30-31; p. 23, lines 25-27).
Regarding claim 19, the art recognizes multiple known species of collagen binding peptides having binding affinity to collagen of less than or about 1mM, as evidenced by Staurt (p.7, line 29; p. 10, lines 11, 15, 19, and 23).
Regarding claims 19 and 20, the art recognizes collagen binding peptides of less than 40 amino acids having Kd less than about 1mM, as evidenced by Panitch ‘619 (par. [0185]).
Regarding claim 23, the art recognizes non-oxidative cleavage of polysaccharides; specifically, separation by weight prior to sulfation (Col. 4, lines 16-40), as evidenced by Cialdi.
Regarding claim 29, Panitch’002 claims a synthetic peptidoglycan comprising a glycan and from 1-80 collagen binding peptides, wherein the peptides are covalently bonded to the glycan (claim 1), and the glycan can be heparan (claim 2) or hyaluronic acid (claim 5). The limitation from claim 1 encompasses an average number of peptides per glycan of about 70 –about 80.
Thus, all of the elements required of claims 1-3, 6, 9, 11, 16, 18-19, 20, 23, and 29 were known in the art at the time of filing. Further, one of skill would have been motivated to reduce the effects of intimal hyperplasia (as taught in Panitch’002), by preparing chemically sulfated bioconjugates of the elected species as a consequence of substituting a known element (hyaluronic acid taught by Panitch’002) with another (sulfated hyaluronic acid disclosed by Cialdi) to modify molecular weight, increase heparin-like benefits, and increase endothelial cell migration and proliferation, as taught by Cialdi, to the area of application of said bioconjugates – with or without an engineered matrix –with reasonable expectation of success at the time of filing.

Double Patenting
Claims 1-3, 6, 9, 11, 16, 18, 19, 20, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. US 9,512,192, Pub: Dec. 6, 2016, on IDS (‘192), in view of PANITCH, US 2014/0288002 A1, Pub: Sep. 25, 2014 (Panitch ‘002), in view of STAURT, WO 2016/065083, Pub: 28 April 2016, PANITCH, US 2015/0031619 A1, Pub: Jan. 29, 2015, on IDS (Panitch ‘619), and CIALDI, US 6,051,701, Published Apr. 18, 2000, on IDS.
Regarding claims 1-3, 6, 9, 11, 16, 18, 19, 20, 23, and 29, claim 1 of ‘192 recites a synthetic peptidoglycan comprising a glycan and from 1-50 collagen binding peptides, each of which is covalently bonded to the glycan, wherein the peptides comprise amino acids 1-18 (RRANAALKAGELYKSILY) of SEQ ID NO: 1; ‘192 claims 4-8 recite different species of glycan; glycosaminoglycan, hyaluronan, dermatan sulfate, and heparan respectively.
‘192 does not claim chemically sulfated glycans to any degree of sulfation.
Cialdi discloses sulfation of polysaccharides; specifically, glyocsaminoglycans (Col. 5, lines 45-50) to the range of 0.5 and 3.5 sulfate groups per monomeric unit (abstract). Further, Cialdi discloses non-oxidatively cleaved hyaluronic acid (HA) esters sulfated at a rate of 2.5 sulfate groups per disaccharide unit (Col. 4, lines 16-40; claims 6, 7, and 9) which are encompassed by the instant specification definition of “about” (+/- 10%)(See spec. par. [0033]); and molecular weights for the resultant chemically modified sulfated glycans between 10 and 1250 kDa, wherein the molecular weight may be modified by known techniques to meet size requirements for biopolymers (Col. 4, lines 18-40). Finally, Cialdi provides a motivation to sulfate glycosaminoglycans (GAGs); specifically, that they exhibit anti-thrombotic (heparin-like) activity, negate hemolysis, and demonstrate particular properties of endothelial cell growth and proliferation (Col. 1, lines 20-26, Example 11, Figure 1). For instance, sulfated species achieve confluence in endothelial cell proliferation in 1 day as opposed to 3 for a non-sulfated species (Col. 13, Example 14, lines 14-26; Figure 2); and an assay for various 200 kDa HA species, having degrees of sulfation from 2.0 – 3.5 (Col. 10, lines 40-45), demonstrating the best dosage to outcome result, as measured by thrombin time, between 2.0 and 3.0 degrees of sulfation (results spanning Col. 10, line 49-Col. 11, line 25, TABLES 1 and 2).
Regarding claim 1, ‘192, as modified by Cialdi encompasses the limitation of a chemically sulfated glycan and thereby meets the limitations of instant claim 1.
Regarding claim 2 and 3, ‘192 as modified by Cialdi encompasses the limitations of degree of sulfation and sulfate moieties per peptide.
Regarding claims 6, 9, and 11, ‘192 as modified by Cialdi encompasses the molecular weight limitations. 
Regarding claims 17 and 18, the art recognizes functionalization of glycans with collagen binding peptides between 15 and 30 %, as evidenced by Staurt (p.5, lines 30-31; p. 23, lines 25-27).
Regarding claim 19 and 20, the art recognizes multiple known species of collagen binding peptides having binding affinity to collagen of less than or about 1mM, as evidenced by Staurt (p.7, line 29; p. 10, lines 11, 15, 19, and 23).Specifically, RRANAALKAGELYKSILY (SEQ ID NO: 1)(p.20, lines 18-19); which is quantified in Panitch’619, Example 11 discloses a collagen binding peptide of less than 40 amino acids identified as “SILY” (RRANAALKAGELYKSILYGC)([0168]), having a Kd of 1.2μM; which is less than about 1mM, ([0185]).
Regarding claim 23, the art recognizes non-oxidative cleavage of polysaccharides; specifically, separation by weight prior to sulfation (Col. 4, lines 16-40), as evidenced by Cialdi.
Regarding claim 29, ‘192 claims a synthetic peptidoglycan comprising a glycan and from 1-50 collagen binding peptides, wherein the peptides are covalently bonded to the glycan (claim 1), and the glycan can be heparan (claim 8) or hyaluronic acid (claim 6). The limitation from claim 1 encompasses an average number of peptides per glycan of about 50.
Thus, all of the elements required of claims 1-3, 6, 9, 11, 16, 18-19, 20, 23, and 29 were known in the art at the time of filing. Further, if one of skill were motivated to reduce the effects of intimal hyperplasia (as taught in Panitch’002, [par. 0012]), it would have been obvious to combine the elements, thereby producing the result of the chemically sulfated bioconjugates of 1-50 peptides comprising up to 40 amino acids as a consequence of substituting a known element (hyaluronic acid taught by ‘192) with another (sulfated hyaluronic acid disclosed by Cialdi) in an attempt to modify molecular weight, increase heparin-like benefits, and increase endothelial cell migration and proliferation, as taught by Cialdi, with reasonable expectation of success at the time of filing.

Claims 1-3, 6, 9, 11, 16, 18, 19, 20, 23, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of US 9,200,039, Pub: Dec. 1, 2015, on IDS (‘039), in view of PANITCH, US 2014/0288002 A1, Pub: Sep. 25, 2014 (Panitch ‘002), in view of STAURT, WO 2016/065083, Pub: 28 April 2016, PANITCH, US 2015/0031619 A1, Pub: Jan. 29, 2015, on IDS (Panitch ‘619), and CIALDI, US 6,051,701, Published Apr. 18, 2000, on IDS.
Regarding claims 1-3, 6, 9, 11, 16, 18, 19, 20, 23, and 29, claim 1 of ‘039 recites an extracellular matrix-binding synthetic peptidoglycan comprising a glycan and from 1-80 collagen binding peptides; and from about 1 to about 80 hyaluronic acid binding peptides; wherein the peptides are covalently bonded to the glycan. Claims 2, 3, and 5 further limit the glycan to heparan, dermatan sulfate, and hyaluronic acid respectively.
‘039 does not claim chemically sulfated glycans to any degree of sulfation.
Cialdi discloses sulfation of polysaccharides; specifically, glyocsaminoglycans (Col. 5, lines 45-50) to the range of 0.5 and 3.5 sulfate groups per monomeric unit (abstract). Further, Cialdi discloses non-oxidatively cleaved hyaluronic acid (HA) esters sulfated at a rate of  2.5 sulfate groups per disaccharide unit (Col. 4, lines 16-40; claims 6, 7, and 9) which are encompassed by the instant specification definition of “about” (+/- 10%)(See spec. par. [0033]); and molecular weights for the resultant chemically modified sulfated glycans between 10 and 1250 kDa, wherein the molecular weight may be modified by known techniques to meet size requirements for biopolymers (Col. 4, lines 18-40). Finally, Cialdi provides a motivation to sulfate glycosaminoglycans (GAGs); specifically, that they exhibit anti-thrombotic (heparin-like) activity, negate hemolysis, and demonstrate particular properties of endothelial cell growth and proliferation (Col. 1, lines 20-26, Example 11, Figure 1). For instance, sulfated species achieve confluence in endothelial cell proliferation in 1 day as opposed to 3 for a non-sulfated species (Col. 13, Example 14, lines 14-26; Figure 2); and an assay for various 200 kDa HA species, having degrees of sulfation from 2.0 – 3.5 (Col. 10, lines 40-45), demonstrating the best dosage to outcome result, as measured by thrombin time, between 2.0 and 3.0 degrees of sulfation (results spanning Col. 10, line 49-Col. 11, line 25, TABLES 1 and 2).
Regarding claim 1, ‘039, as modified by Cialdi encompasses the limitation of a chemically sulfated glycan and thereby meets the limitations of instant claim 1.
Regarding claim 2 and 3, ‘039 as modified by Cialdi encompasses the limitations of degree of sulfation and sulfate moieties per peptide.
Regarding claims 6, 9, and 11, ‘039 as modified by Cialdi encompasses the molecular weight limitations. 
Regarding claims 17 and 18, the art recognizes functionalization of glycans with collagen binding peptides between 15 and 30 %, as evidenced by Staurt (p.5, lines 30-31; p. 23, lines 25-27).
Regarding claim 19 and 20, ‘039 claim 14 limits the collagen binding peptide to, among others, RRANAALKAGELYKSILYGC (SEQ ID NO: 68); which is quantified in Panitch’619, Example 11 discloses a collagen binding peptide of less than 40 amino acids identified as “SILY” (RRANAALKAGELYKSILYGC)([0168]), having a Kd of 1.2μM; which is less than about 1mM, ([0185]).
Regarding claim 23, the art recognizes non-oxidative cleavage of polysaccharides; specifically, separation by weight prior to sulfation (Col. 4, lines 16-40), as evidenced by Cialdi.
Regarding claim 29, ‘039 claim 1 as modified by Cialdi encompasses an average number of peptides per glycan of about 70 –about 80.
Thus, all of the elements required of claims 1-3, 6, 9, 11, 16, 18-19, 20, 23, and 29 were known in the art at the time of filing. Further, if one of skill were motivated to reduce the effects of intimal hyperplasia (as taught in Panitch’002), it would have been obvious to combine the elements, thereby producing the result of the chemically sulfated bioconjugates of the elected species as a consequence of substituting a known element (hyaluronic acid ‘039, claim 5; Panitch ‘002) with another (sulfated hyaluronic acid disclosed by Cialdi) in an attempt to modify molecular weight, increase heparin-like benefits, or increase endothelial cell migration and proliferation, as taught by Cialdi, to the area of application of said bioconjugates – with or without an engineered matrix –with reasonable expectation of success at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658